Exhibit 10.6

NANOGEN, INC.

$20 Million in 6.25% Senior Convertible Notes due 2010 and

Warrants to Purchase 17,322,833 Shares of Common Stock

PLACEMENT AGENCY AGREEMENT

August 26, 2007

Seven Hills Partners LLC

275 Battery Street, 16th Floor

San Francisco, California 94111

Ladies and Gentlemen:

Nanogen, Inc., a Delaware corporation (the “Company”), proposes, subject to the
terms and conditions stated herein, to issue and sell to certain investors
(collectively, the “Investors”) 6.25% senior convertible notes due 2010 (the
“Notes”), in the form attached as Exhibit A to the Indenture (as defined below),
for the aggregate principal amount of $20 million. The Notes shall be
convertible into shares (the “Conversion Shares”) of the Company’s common stock,
par value $0.001 per share (the “Common Stock”). The outstanding principal
amount of the Notes shall bear interest at the rate of 6.25% per annum, and such
interest may, subject to certain conditions, be paid by the Company in shares of
Common Stock (the “Interest Shares”). The Investors will also receive, without
additional consideration, (a) warrants to purchase up to 6,299,212 shares of
Common Stock (the “Series A Warrants”) in the form attached as Exhibit B-1 to
the Securities Purchase Agreement (as defined below), (b) warrants to purchase
up to 6,299,212 shares of Common Stock (the “Series B Warrants”) in the form
attached as Exhibit B-2 to the Securities Purchase Agreement and (c) warrants to
purchase up to 4,724,409 shares of Common Stock in the form attached as Exhibit
B-3 to the Securities Purchase Agreement (the “Series C Warrants” and, together
with the Series A Warrants and the Series B Warrants, the “Warrants”). (The
shares of Common Stock received upon exercise of the Series A Warrants, the
Series B Warrants and/or the Series C Warrants shall be referred to collectively
as the “Warrant Shares.”)

The sale and issuance of the Notes and the Warrants shall be made pursuant to a
Securities Purchase Agreement by and among the Company and the Investors dated
on or about the date hereof (the “Securities Purchase Agreement”). The Notes
will be issued under the indenture by and between the Company and The Bank of
New York Trust Company, N.A., as trustee (“Trustee”), dated on or about the date
hereof as supplemented by the first supplemental indenture dated on or about the
date hereof between the Company and Trustee (the “Indenture”). The Company has
engaged Seven Hills Partners LLC as its sole and exclusive placement agent (the
“Placement Agent”) to introduce the Company to the Investors. The Notes,
together with the Conversion Shares, the Interest Shares, the Warrants, and the
Warrant Shares are referred to herein as the “Securities.” The Securities are
described more fully in the Securities Purchase Agreement and the Registration
Statement (as hereinafter defined).

The Company hereby confirms as follows its agreements with the Placement Agent:

1. Agreement to Act as Placement Agent; Representations and Warranties of the
Placement Agent. On the basis of the representations, warranties and agreements
of the Company herein contained and subject to all the terms and conditions of
this Agreement, the Placement Agent agrees to act as the Company’s exclusive
placement agent in connection with the issuance and sale, on a best efforts
basis, by the Company of the Notes and the Warrants to the Investors. Upon the
occurrence of the Closing (as hereinafter defined), the Company shall pay to the
Placement Agent 4.8% of the total gross proceeds received by the Company from
the sale of the Notes as set forth on the cover page of the Prospectus (as
hereinafter defined), excluding the portion of the gross proceeds deposited in
the restricted cash account with Wells Fargo Bank, N.A., to secure the Letter of
Credit (as defined in the Securities Purchase Agreement). Upon the release of
the funds in such restricted cash account to the Company, the Company shall pay
to the Placement Agent 4.8% of the funds (including any interest thereon)
received by the Company upon such release. Upon the exercise of any Warrant, the
Placement Agent shall be entitled to receive a cash fee equal to 4.8% of the
funds received by the Company upon any such exercise, payable immediately upon
receipt by the Company to the Placement Agent. The Placement Agent represents
and warrants to the Company that it is registered as a broker-dealer with the
Securities and Exchange Commission (the “Commission”) and all relevant states in
which registration is required in connection with the sale of the Notes and the
Warrants and is a member of the Financial Industry Regulatory Authority
(“FINRA”).

 



--------------------------------------------------------------------------------

2. Delivery and Payment. Concurrently with the execution and delivery of this
Agreement, the Company, the Placement Agent and Wells Fargo Bank, N.A., as
escrow agent (the “Escrow Agent”), shall enter into an escrow agreement
substantially in the form of Exhibit A attached hereto (the “Escrow Agreement”),
pursuant to which an escrow account will be established, at the Company’s
expense, for the benefit of the Company and the Investors (the “Escrow
Account”). Prior to or on the Closing Date (as hereinafter defined), each of the
Investors will deposit in the Escrow Account its pro rata portion of the amount
due for the purchase of the Notes as shown on the cover page of the Prospectus
(such amount hereinafter referred to as the “Escrow Funds”). At 4:00 p.m., New
York City time, on August 26, 2007 or at such other time or times on such other
date or dates as provided in the Escrow Agreement (such date or dates are
hereinafter referred to as the “Closing Date”), the Escrow Agent will disburse
the Escrow Funds from the Escrow Account to the Company and the Placement Agent
as provided in the Escrow Agreement and the Company shall deliver the Notes and
the Warrants to the Investors. The closing of the sale of the Notes and the
Warrants to the Investors (the “Closing”) shall take place at the office of
Schulte Roth & Zabel LLP, 919 Third Avenue, New York, New York 10022, or such
other place as may be agreed upon by the Company and the Placement Agent. All
actions taken at the Closing shall be deemed to have occurred simultaneously.

The Notes and the Warrants shall be registered in such names and in such
denominations as the Placement Agent shall request by written notice to the
Company.

3. Representations and Warranties of the Company. The Company represents and
warrants to the Placement Agent that:

(a) Shelf Registration Statement. A “shelf” registration statement on Form S-3
(File No. 333-144880) with respect to the Securities has been prepared by the
Company in conformity

 

2



--------------------------------------------------------------------------------

in all material respects with the requirements of the Securities Act of 1933
(the “Act”), and the rules and regulations (the “Rules and Regulations”) of the
Commission thereunder and has been filed with the Commission and is effective.
The Company and the transactions contemplated by this Agreement meet the
requirements and comply with the conditions for the use of Form S-3. The
Registration Statement (as defined below) meets the requirements of Rule
415(a)(1)(x) under the Act and complies in all material respects with said rule.
Copies of such registration statement, including any amendments thereto, the
base prospectus (meeting in all material respects the requirements of the Rules
and Regulations) contained therein and the exhibits, financial statements and
schedules, as finally amended and revised, have heretofore been delivered by the
Company to the Placement Agent. Such registration statement, together with any
registration statement filed by the Company pursuant to Rule 462(b) under the
Act on or prior to the Applicable Time (as defined below), is herein referred to
as the “Registration Statement’” which shall be deemed to include all
information omitted therefrom in reliance upon Rules 430A, 430B or 430C under
the Act and contained in the Prospectus referred to below, has become effective
under the Act and no post-effective amendment to the Registration Statement has
been filed as of the date of this Agreement. The term “Prospectus” as used in
this Agreement means the form of base prospectus together with the final
prospectus supplement relating to the Securities (the “Prospectus Supplement”)
first filed with the Commission pursuant to and within the time limits described
in Rule 424(b) under the Act, and excluding any prospectus filed on or after the
Applicable Time. Any reference herein to the Registration Statement or the
Prospectus or to any amendment or supplement to any of the foregoing documents
shall be deemed to refer to and include any documents incorporated by reference
therein, provided in each case that such Registration Statement or Prospectus,
or any amendment or supplement thereto, was delivered to all Investors prior to
the Applicable Time; and, in the case of any reference herein to the Prospectus,
also shall be deemed to include any documents incorporated by reference therein,
and any supplements or amendments thereto, filed with the Commission after the
date of filing of the Prospectus Supplement under Rule 424(b) under the Act and
prior to the termination of the offering of the Securities, provided in each
case that such Prospectus or any supplement or amendment thereto was delivered
to all Investors prior to the Applicable Time.

(b) Prospectus. As of the Applicable Time and as of the Closing Date (as defined
below), neither (x) the General Use Free Writing Prospectus(es) (as defined
below) issued at or prior to the Applicable Time, the Prospectus (as defined
above), all considered together (collectively, the “General Disclosure
Package”), nor (y) any individual Limited Use Free Writing Prospectus (as
defined below), when considered together with the General Disclosure Package,
included or will include any untrue statement of a material fact or omitted or
will omit to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; provided, however, that the Company makes no representations or
warranties as to information contained in or omitted from any Issuer Free
Writing Prospectus (as defined below) and the General Disclosure Package, in
reliance upon, and in conformity with, written information furnished to the
Company by or on behalf of the Investors or the Placement Agent, specifically
for use therein. The General Disclosure Package has been delivered to each
Investor on or prior to the Applicable Time. The Indenture and the Notes conform
in all material respects to the descriptions thereof contained under the heading
“Description of the Notes” in the Prospectus Supplement. There is no material
information in any Issuer Free Writing Prospectus (including any General Use
Free Writing Prospectus or any Limited Use Free Writing Prospectus) that is not
included in the Prospectus Supplement. As used in this subsection and elsewhere
in this Agreement:

(i) “Applicable Time” means 12:30 p.m. (Pacific time) on the date of this
Agreement. The Applicable Time is on or prior to the time at which both the
Company and the Placement Agent have executed this Agreement and is the time at
which the General Disclosure Package was delivered to Investors.

 

3



--------------------------------------------------------------------------------

(ii) “Issuer Free Writing Prospectus” means any “issuer free writing
prospectus,” as defined in Rule 433 under the Act, relating to the Securities in
the form filed or required to be filed with the Commission or, if not required
to be filed, in the form retained in the Company’s records pursuant to Rule
433(g) under the Act

(iii) “General Use Free Writing Prospectus” means any Issuer Free Writing
Prospectus that is identified on Schedule I to the Securities Purchase
Agreement.

(iv) “Limited Use Free Writing Prospectus” means any Issuer Free Writing
Prospectus that is not a General Use Free Writing Prospectus.

(c) Organization. The Company has been duly organized and is validly existing as
a corporation in good standing under the laws of the State of Delaware, with
corporate power and authority to own or lease its properties and conduct its
business as described in the Registration Statement, the General Disclosure
Package and the Prospectus. The Company has no significant subsidiaries (as such
term is defined in Rule 1-02 of Regulation S-X promulgated by the Commission)
other than as listed in Exhibit 21.1 to the Company’s Annual Report on Form 10-K
for the year ended December 31, 2006 (the “Annual Report”) (collectively, the
“Subsidiaries”). Each of the Subsidiaries has been duly organized and is validly
existing as an entity in good standing under the laws of the jurisdiction of its
organization, with corporate power and authority to own or lease its properties
and conduct its business as described in the Registration Statement, the General
Disclosure Package and the Prospectus. The Subsidiaries are the only
subsidiaries, direct or indirect, of the Company. The Company and each of the
Subsidiaries are duly qualified to transact business in all jurisdictions in
which the conduct of their business requires such qualification, except where
the failure to be so qualified would not reasonably be expected to (i) result in
any material adverse change, or any development that would reasonably be
expected to result in a material adverse change, in or affecting the business,
results of operations, or financial condition of the Company and of the
Subsidiaries taken as a whole, whether or not occurring in the ordinary course
of business, or (ii) prevent, burden or impair the consummation of the
transactions contemplated by this Agreement (collectively a “Material Adverse
Effect”). The outstanding shares of capital stock of each of the Subsidiaries
have been duly authorized and validly issued, are fully paid and non-assessable
and are owned by the Company or another Subsidiary free and clear of all liens,
encumbrances and equities and claims, except as described in the Registration
Statement and the General Disclosure Package at or prior to the Applicable Time;
and no options, warrants or other rights to purchase, agreements or other
obligations to issue or other rights to convert any obligations into shares of
capital stock or ownership interests in the Subsidiaries are outstanding.

 

4



--------------------------------------------------------------------------------

(d) Authorization; Enforcement; Validity. The Company has the requisite
corporate power and authority to enter into and perform its obligations under
this Agreement, the Securities Purchase Agreement, the Notes, the Indenture, the
Irrevocable Transfer Agent Instructions (as defined in the Securities Purchase
Agreement), the Warrants, the Escrow Agreement, the Reimbursement Agreement and
each other agreement executed by the Company or any Subsidiary in connection
with the Letter of Credit, and each of the other agreements entered into between
the Investors and/or the Placement Agent and the Company or any Subsidiary in
connection with the transactions contemplated by the Securities Purchase
Agreement, the Indenture and this Agreement (collectively, the “Transaction
Documents”) and to issue the Securities in accordance with the terms hereof and
thereof. The execution and delivery of the Transaction Documents by the Company
and the consummation by the Company of the transactions contemplated hereby and
thereby, including, without limitation, the issuance of the Notes and the
Warrants, the reservation for issuance and the issuance of the Conversion Shares
issuable upon conversion of the Notes, the reservation for issuance and the
issuance of the Interest Shares in accordance with the terms of the Indenture
and the Notes, and the reservation for issuance and issuance of Warrant Shares
issuable upon exercise of the Warrants have been duly authorized by the
Company’s Board of Directors, and no further filing, consent, or authorization
is required by the Company’s Board of Directors or its stockholders. Assuming
due authentication by the Trustee, the Notes, when issued and paid for in
accordance with the terms of the Securities Purchase Agreement and the
Indenture, will constitute the legal, valid and binding obligations of the
Company entitled to the benefits of the Indenture, and the other Transaction
Documents have been duly executed and delivered by the Company, and constitute
the legal, valid and binding obligations of the Company, enforceable against the
Company in accordance with their respective terms, except as such enforceability
may be limited by general principles of equity or applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation, conservatorship,
receivership or similar laws relating to, or affecting generally, the
enforcement of applicable creditors’ rights and remedies.

(e) Issuance of Securities. The outstanding shares of Common Stock of the
Company have been duly authorized and validly issued and are fully paid and
non-assessable; the Securities to be issued and sold by the Company have been
duly authorized and when issued and paid for as contemplated herein will be
validly issued, fully paid and non-assessable; and no preemptive rights of
stockholders exist with respect to any of the Securities or the issue and sale
thereof. As of the Closing, a number of shares of Common Stock shall have been
duly authorized and reserved for issuance which equals or exceeds 120% of the
aggregate of the maximum number of shares of Common Stock issuable as of the
Closing Date (i) upon conversion of the Notes, (ii) as Interest Shares pursuant
to the terms of the Indenture and the Notes and (iii) upon exercise of the
Warrants. Neither the filing of the Registration Statement nor the offering or
sale of the Securities as contemplated by this Agreement gives rise to any
rights, other than those which have been waived or satisfied, for or relating to
the registration of any shares of Common Stock. Upon conversion or exercise in
accordance with the Indenture and the Notes or the Warrants, as the case may be,
the Conversion Shares, the Interest Shares and the Warrant Shares, respectively,
will be validly issued, fully paid and nonassessable and free from all
preemptive or similar rights, taxes, liens and charges with respect to the issue
thereof, with the holders being entitled to all rights accorded to a holder of
Common Stock.

 

5



--------------------------------------------------------------------------------

(f) Equity Capitalization. As of the date hereof and as of the Closing Date, the
Company has or will have, as the case may be, an authorized, issued and
outstanding capitalization as is set forth in the Registration Statement and the
Prospectus (subject, in each case, to the issuance of shares of Common Stock
upon exercise of stock options and warrants disclosed as outstanding in the
Registration Statement and the Prospectus and the grant or issuance of options
or shares under existing equity compensation plans or stock purchase plans
described in the Registration Statement or the Prospectus), and such authorized
capital stock conforms to the description thereof set forth in the Registration
Statement and the Prospectus. All of the Securities conform to the description
thereof contained in the Registration Statement and the Prospectus. The form of
certificates for the Conversion Shares, the Interest Shares and the Warrant
Shares will conform to the corporate law of the jurisdiction of the Company’s
incorporation.

(g) Disclosure.

(i) The Commission has not issued an order preventing or suspending the use of
any Issuer Free Writing Prospectus or the Prospectus relating to the proposed
offering of the Securities, and no proceeding for that purpose or pursuant to
Section 8A of the Act has been instituted or, to the Company’s knowledge,
threatened by the Commission. The Registration Statement conforms, and the
Prospectus and any amendments or supplements thereto will conform to the
requirements of the Act and the Rules and Regulations. The documents
incorporated, or to be incorporated, by reference in the Prospectus, at the time
filed with the Commission conformed in all material respects, or will conform in
all respects, to the requirements of the Securities Exchange Act of 1934, as
amended (the “1934 Act”), or the Act, as applicable, and the Rules and
Regulations. The Registration Statement and any amendment thereto do not contain
as of the Applicable Time, and on the Closing Date will not contain, any untrue
statement of a material fact and do not omit as of the Applicable Time, and on
the Closing Date will not omit, to state a material fact required to be stated
therein or necessary to make the statements therein not misleading. The
Prospectus and any amendments and supplements thereto do not contain as of the
Applicable Time, and on the Closing Date will not contain, any untrue statement
of a material fact; and do not omit as of the Applicable Time, and on the
Closing Date will not omit, to state a material fact necessary in order to make
the statements therein, in the light of the circumstances under which they were
made, not misleading; provided, however, that the Company makes no
representations or warranties as to information contained in or omitted from the
Registration Statement or the Prospectus, or any such amendment or supplement,
in reliance upon, and in conformity with, written information furnished to the
Company by or on behalf of the Investors or the Placement Agent, specifically
for use therein.

(ii) Each Issuer Free Writing Prospectus, as of its issue date, as of the
Applicable Time and at all subsequent times through the completion of the public
offer and sale of the Securities or until any earlier date that the Company
notified or notifies the Placement Agent as described in the next sentence, did
not, does not and will not include any information that conflicted, conflicts or
will conflict with the information contained in the Registration Statement or
the Prospectus, including any document incorporated by reference therein that
has not been superseded or modified. If at any time following issuance of an
Issuer Free Writing Prospectus, there occurred or occurs an event or development
as a result of which such Issuer Free Writing Prospectus included or would
include an untrue statement of a material fact or

 

6



--------------------------------------------------------------------------------

omitted or would omit to state a material fact necessary in order to make the
statements therein, in light of the circumstances, not misleading, the Company
has notified or will notify promptly the Placement Agent so that any use of such
Issuer Free Writing Prospectus may cease until it is amended or supplemented.
The foregoing two sentences do not apply to statements or omissions from any
Issuer Free Writing Prospectus based upon and in conformity with written
information furnished to the Company by the Investors or the Placement Agent
specifically for use therein.

(iii) The Company confirms that neither it nor any other Person (as defined
below) acting on its behalf has provided any of the Investors or their agents or
counsel with any information that constitutes or could reasonably be expected to
constitute material, nonpublic information, that is not included in the 8-K
Filing (as defined in the Securities Purchase Agreement) or other public filing
of the Company filed prior to the 8-K Filing Time (as defined in the Securities
Purchase Agreement). The Company understands and confirms that the Placement
Agent will rely on the foregoing representations in effecting transactions in
securities of the Company. No event or circumstance has occurred or information
exists with respect to the Company or any of its Subsidiaries or its or their
business, properties, prospects, operations or financial conditions, which,
under applicable law, rule or regulation, requires public disclosure or
announcement by the Company but which has not been so publicly announced or
disclosed. For the purpose of this Agreement, “Person” means an individual, a
limited liability company, a partnership, a joint venture, a corporation, a
trust, an unincorporated organization and a government or any department or
agency thereof.

(h) Offering Materials. The Company has not, directly or indirectly, distributed
and will not distribute any offering material in connection with the offering
and sale of the Securities other than the Prospectus, the General Disclosure
Package and other materials, if any, permitted under the Act. The Company will
file with the Commission all Issuer Free Writing Prospectuses in the time
required under Rule 433(d) under the Act. The Company has satisfied or will
satisfy the conditions in Rule 433 under the Act to avoid a requirement to file
with the Commission any electronic road show.

(i) Ineligible Issuer Status. At the time of filing the Registration Statement
and (ii) as of the date hereof (with such date being used as the determination
date for purposes of this clause (ii)), the Company was not and is not an
“ineligible issuer” (as defined in Rule 405 under the Act, without taking into
account any determination by the Commission pursuant to Rule 405 under the Act
that it is not necessary that the Company be considered an ineligible issuer),
including, without limitation, for purposes of Rules 164 and 433 under the Act
with respect to the offering of the Securities as contemplated by the
Registration Statement.

(j) Financial Statements. The condensed consolidated financial statements of the
Company and the Subsidiaries, together with related notes and schedules as set
forth or incorporated by reference in the Registration Statement, the General
Disclosure Package and the Prospectus, present fairly in all material respects
the financial position and the results of operations and cash flows of the
Company and the consolidated Subsidiaries, at the indicated dates and for the
indicated periods. Such condensed consolidated financial statements and related
schedules have been prepared in accordance with generally accepted principles of
accounting (“GAAP”), consistently applied throughout the periods involved,
except as disclosed therein, and all adjustments necessary for a fair
presentation of results for such periods have been

 

7



--------------------------------------------------------------------------------

made. The summary and selected consolidated financial and statistical data
included or incorporated by reference in the Registration Statement, the General
Disclosure Package and the Prospectus presents fairly in all material respects
the information shown therein, at the indicated dates and for the indicated
periods, and such data has been compiled on a basis consistent with the
financial statements presented therein and the books and records of the Company.
All disclosures, if any, contained in the Registration Statement, the General
Disclosure Package and the Prospectus regarding “non-GAAP financial measures”
(as such term is defined by the Rules and Regulations) comply in all material
respects with Regulation G of the 1934 Act and Item 10 of Regulation S-K under
the Act, to the extent applicable. The Company and the Subsidiaries do not have
any material liabilities or obligations, direct or contingent (including any
off-balance sheet obligations or any “variable interest entities” within the
meaning of Financial Accounting Standards Board Interpretation No. 46), not
disclosed in the Registration Statement, the General Disclosure Package and the
Prospectus. There are no financial statements (historical or pro forma) that are
required to be included in the Registration Statement, the General Disclosure
Package or the Prospectus that are not included as required.

(k) Accountants. Ernst & Young LLP, who have certified certain of the financial
statements filed with the Commission as part of, or incorporated by reference
in, the Registration Statement, the General Disclosure Package and the
Prospectus, has represented to the Company that it is an independent registered
public accounting firm with respect to the Company and the Subsidiaries within
the meaning of the Act and the applicable Rules and Regulations and the Public
Company Accounting Oversight Board (United States) (the “PCAOB”).

(l) Weaknesses or Changes in Internal Accounting Controls. Except as disclosed
in the Registration Statement, the General Disclosure Package and the Prospectus
at or prior to the Applicable Time, neither the Company nor any of the
Subsidiaries is aware of (i) any material weakness in its internal control over
financial reporting or (ii) change in internal control over financial reporting
that has materially affected, or is reasonably likely to materially affect, the
Company’s internal control over financial reporting.

(m) Sarbanes-Oxley. Solely to the extent that the Sarbanes-Oxley Act of 2002, as
amended, and the Rules and Regulations of the Commission and The NASDAQ Global
Market (the “Principal Market”) thereunder (collectively, the “Sarbanes-Oxley
Act”) has been applicable to the Company, there is and has been no failure on
the part of the Company to comply in all material respects with any provision of
the Sarbanes-Oxley Act. The Company has taken all necessary actions to ensure
that it is in compliance in all material respects with all provisions of the
Sarbanes-Oxley Act that are in effect with respect to which the Company is
required to comply and is actively taking steps to ensure that it will be in
compliance with the other provisions of the Sarbanes-Oxley Act which will become
applicable to the Company.

(n) Litigation. There is no action, suit, claim or proceeding pending or, to the
knowledge of the Company, threatened against the Company or any of the
Subsidiaries before any court or administrative agency or otherwise which if
determined adversely to the Company or any of the Subsidiaries would have,
individually or in the aggregate, a Material Adverse Effect, except as set forth
in the Registration Statement, the General Disclosure Package and the Prospectus
at or prior to the Applicable Time.

 

8



--------------------------------------------------------------------------------

(o) Title. The Company and the Subsidiaries have good and marketable title to
all of the material properties and assets reflected in the condensed
consolidated financial statements hereinabove described or described in the
Registration Statement, the General Disclosure Package and the Prospectus,
subject to no lien, mortgage, pledge, charge or encumbrance of any kind except
those reflected in such financial statements or described in the Registration
Statement, the General Disclosure Package and the Prospectus or which are not
material in amount or would not materially interfere with the use to be made of
such properties or assets. The Company and the Subsidiaries occupy their leased
properties under valid and binding leases conforming in all material respects to
the description thereof set forth in the Registration Statement, the General
Disclosure Package and the Prospectus.

(p) Taxes. The Company and the Subsidiaries have filed all Federal, State, local
and foreign tax returns which have been required to be filed and have paid all
taxes indicated by such returns and all assessments received by them or any of
them to the extent that such taxes have become due and are not being contested
in good faith and for which an adequate reserve for accrual has been established
in accordance with GAAP. All tax liabilities have been adequately provided for
in the condensed consolidated financial statements of the Company in accordance
with GAAP, and the Company does not know of any actual or proposed additional
material tax assessments.

(q) Absence of Certain Changes. Since the respective dates as of which
information is given in the Registration Statement, the General Disclosure
Package and the Prospectus, as each may be amended or supplemented, there has
not been any Material Adverse Effect, and there has not been any material
transaction entered into by the Company or the Subsidiaries, other than
transactions in the ordinary course of business and transactions described in
the Registration Statement, the General Disclosure Package and the Prospectus,
as each may be amended or supplemented. The Company and the Subsidiaries have no
material contingent obligations which are not disclosed in the Company’s
condensed consolidated financial statements which are included in the
Registration Statement, the General Disclosure Package and the Prospectus.

(r) No Conflicts. Neither the Company nor any of the Subsidiaries is or with the
giving of notice or lapse of time or both, will be in violation of its
certificate of incorporation, by-laws, or other organizational documents. The
execution and delivery of this Agreement and any of the Transaction Documents
and the consummation of the transactions herein and therein contemplated and the
fulfillment of the terms hereof and thereof will not conflict with or result in
a breach of any of the terms or provisions of, or constitute a default under,
any indenture, mortgage, deed of trust or other agreement or instrument to which
the Company or any Subsidiary is a party or by which the Company or any
Subsidiary or any of their respective properties is bound, or of the certificate
of incorporation or by-laws of the Company or any law, order, rule or regulation
judgment, order, writ or decree applicable to the Company or any Subsidiary of
any court or of any government, regulatory body or administrative agency or
other governmental body having jurisdiction, except to the extent that such
conflict, breach or default would not have a Material Adverse Effect.

(s) Contracts. There is no document, contract or other agreement required to be
described in the Registration Statement or Prospectus or to be filed as an
exhibit to the

 

9



--------------------------------------------------------------------------------

Registration Statement which is not described or filed as required by the Act or
the Rules and Regulations. Each description of a contract, document or other
agreement in the Registration Statement and the Prospectus accurately reflects
in all material respects the terms of the underlying contract, document or other
agreement. Each contract, document or other agreement described in the
Registration Statement and Prospectus or listed in the exhibits to the
Registration Statement or incorporated by reference is in full force and effect
and is valid and enforceable by and against the Company in accordance with its
terms (except as rights to indemnity and contribution thereunder may be limited
by federal or state securities laws and matter of public policy and except as
the enforceability thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principle). Neither the
Company nor any of its Subsidiaries nor, to the Company’s knowledge, any other
party is in default in the observance or performance of any term or obligation
to be performed by it under any such agreement or any other agreement or
instrument to which the Company or its Subsidiaries is a party or by which the
Company or its Subsidiaries or their respective properties or businesses may be
bound, and no event has occurred which with notice or lapse of time or both
would constitute such a default, in any such case in which the default or event,
individually or in the aggregate, would have a Material Adverse Effect.

(t) Regulatory Approvals. Each approval, consent, order, authorization,
designation, declaration or filing by or with any regulatory, administrative or
other governmental body necessary in connection with the execution and delivery
by the Company of this Agreement and the consummation of the transactions herein
contemplated (except such additional steps as may be required by the Commission,
FINRA, the National Association of Securities Dealers, Inc. (the “NASD”), or
such additional steps as may be required under state securities or Blue Sky
laws) has been obtained or made and is in full force and effect.

(u) Intellectual Property. Except as described in the Registration Statement and
the General Disclosure Package at or prior to the Applicable Time or in any
document incorporated by reference therein at or prior to the Applicable Time,
the Company and each of the Subsidiaries hold all material licenses,
certificates and permits from governmental authorities which are necessary to
the conduct of their businesses in the manner in which they are being conducted;
the Company and the Subsidiaries each own or possess the right to use all
patents, patent rights, trademarks, trade names, service marks, service names,
copyrights, license rights, know-how (including trade secrets and other
unpatented and unpatentable proprietary or confidential information, systems or
procedures) and other intellectual property rights (“Intellectual Property”)
necessary to carry on their business in all material respects in the manner in
which it is being conducted; to the Company’s knowledge, neither the Company nor
any of the Subsidiaries has infringed, and none of the Company or the
Subsidiaries have received notice of conflict with, any Intellectual Property of
any other Person or entity. The Company has taken all steps reasonably necessary
to secure ownership interests in Intellectual Property created for it by any
contractors. There are no outstanding options, licenses or agreements of any
kind relating to the Intellectual Property of the Company that are required to
be described in the Registration Statement, the General Disclosure Package and
the Prospectus and are not described therein in all material respects. The
Company is not a party to or bound by any options, licenses or agreements with
respect to the Intellectual Property of any other Person or entity that are
required to be set forth in the Prospectus and are not described therein in all
material respects.

 

10



--------------------------------------------------------------------------------

None of the technology employed by the Company and material to the Company’s
business has been obtained or is being used by the Company in violation of any
contractual obligation binding on the Company or, to the Company’s knowledge,
any of its officers, directors or employees or, to the Company’s knowledge,
otherwise in violation of the rights of any Persons; the Company has not
received any written or oral communications alleging that the Company has
violated, infringed or conflicted with, or, by conducting its business as set
forth in the Registration Statement, the General Disclosure Package and the
Prospectus, would violate, infringe or conflict with, any of the Intellectual
Property of any other Person or entity. The Company knows of no infringement by
others of Intellectual Property owned by or licensed to the Company.

(v) FDA; Studies. Since the respective dates as of which information is set
forth in the Registration Statement, the General Disclosure Package and the
Prospectus, (i) all of the descriptions of the Company’s legal and governmental
proceedings and procedures before the United States Food and Drug Administration
(the “FDA”) or any other national, departmental, state or local governmental
body exercising comparable authority are true and correct in all material
respects, (ii) the studies, tests and preclinical and clinical trials conducted
by or on behalf of the Company and its Subsidiaries that are described in the
Registration Statement, the General Disclosure Package and the Prospectus were
and, if still pending, are (a) with respect to the foregoing conducted by
employees of the Company or any of its Subsidiaries (“Company Studies”), being
conducted in accordance with experimental protocols, procedures and controls
pursuant to, where applicable, accepted professional scientific standards, in
each case in all necessary respects and in all material respects; and (b) with
respect to the foregoing conducted on behalf of the Company or independently by
others using the Company’s or any of its Subsidiaries’ technologies, products or
product candidates (“Independent Studies”), to the Company’s knowledge, being
conducted in accordance with experimental protocols, procedures and controls
pursuant to, where applicable, accepted professional scientific standards, in
each case in all necessary respects and in all material respects; (iii) the
descriptions of the results of the Company Studies, and, to the Company’s
knowledge, the Independent Studies, contained in the Registration Statement, the
General Disclosure Package and the Prospectus are true and correct in all
material respects; and (iv) except as disclosed in the Registration Statement,
the General Disclosure Package and the Prospectus at or prior to the Applicable
Time, neither the Company nor its Subsidiaries have received any notices or
correspondence from the FDA, or any national, state or local governmental body
exercising comparable authority requiring the termination, suspension or
material modification of any of the Company Studies or Independent Studies.

(w) Manipulation of Prices. Neither the Company, nor to the Company’s knowledge,
any of its affiliates, has taken or may take, directly or indirectly, any action
designed to cause or result in, or which has constituted or which might
reasonably be expected to constitute, the stabilization or manipulation of the
price of the shares of Common Stock to facilitate the sale or resale of the
Securities.

(x) Investment Company Act. Neither the Company nor any Subsidiary is or, after
giving effect to the offering and sale of the Securities contemplated hereunder
and the application of the net proceeds from such sale as described in the
Prospectus, will be an “investment company” within the meaning of such term
under the Investment Company Act of 1940 as amended (the “1940 Act”), and the
Rules and Regulations of the Commission thereunder.

 

11



--------------------------------------------------------------------------------

(y) Internal Accounting Controls.

(i) The Company and each of the Subsidiaries maintains a system of internal
accounting controls sufficient to provide reasonable assurances that
(i) transactions are executed in accordance with management’s general or
specific authorization; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
accountability for assets; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; and (iv) the
recorded accountability for assets is compared with existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.

(ii) The Company has established and maintains “disclosure controls and
procedures” (as defined in Rules 13a-15e and 15d-15e under the 1934 Act); the
Company’s “disclosure controls and procedures” are reasonably designed to ensure
that all information (both financial and non-financial) required to be disclosed
by the Company in the reports that it files or submits under the 1934 Act is
recorded, processed, summarized and reported within the time periods specified
in the rules and regulations of the 1934 Act, and that all such information is
accumulated and communicated to the Company’s management as appropriate to allow
timely decisions regarding required disclosure and to make the certifications of
the Chief Executive Officer and Chief Financial Officer of the Company required
under the 1934 Act with respect to such reports.

(z) Money Laundering Laws. The operations of the Company and the Subsidiaries
are and have been conducted at all times in compliance with applicable financial
record-keeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, applicable money laundering
statutes and applicable rules and regulations thereunder (collectively, the
“Money Laundering Laws”), and no action, suit or proceeding by or before any
court or governmental agency, authority or body or any arbitrator involving the
Company or any or its subsidiaries with respect to the Money Laundering Laws is
pending or, to the Company’s knowledge, threatened.

(aa) Office of Foreign Assets Control. Neither the Company nor, to the Company’s
knowledge, any director, officer, agent, employee or affiliate of the Company is
currently subject to any U.S. sanctions administered by the Office of Foreign
Assets Control of the U.S. Treasury Department (“OFAC”); and the Company will
not directly or indirectly use the proceeds of the offering, or lend, contribute
or otherwise make available such proceeds to any subsidiary, joint venture
partner or other Person or entity, for the purpose of financing the activities
of any Person currently subject to any U.S. sanctions administered by OFAC.

(bb) Insurance. The Company and each of the Subsidiaries carry, or are covered
by, insurance in such amounts and covering such risks as is adequate for the
conduct of their respective businesses and the value of their respective
properties and as is customary for companies engaged in similar businesses.

 

12



--------------------------------------------------------------------------------

(cc) Employee Benefits. The Company and each Subsidiary is in compliance in all
material respects with all presently applicable provisions of the Employee
Retirement Income Security Act of 1974, as amended, including the regulations
and published interpretations thereunder (“ERISA”); no “reportable event” (as
defined in ERISA) has occurred with respect to any “pension plan” (as defined in
ERISA) for which the Company and each Subsidiary would have any material
liability; the Company and each Subsidiary has not incurred and does not expect
to incur material liability under (i) Title IV of ERISA with respect to
termination of, or withdrawal from, any “pension plan” or (ii) Sections 412 or
4971 of the Internal Revenue Code of 1986, as amended, including the regulations
and published interpretations thereunder (the “Code”); and each “pension plan”
for which the Company or any Subsidiary would have any liability that is
intended to be qualified under Section 401(a) of the Code is so qualified in all
material respects and nothing has occurred, whether by action or by failure to
act, which would cause the loss of such qualification.

(dd) Transactions with Affiliates. To the Company’s knowledge, there are no
affiliations or associations between any member of FINRA and any of the
Company’s officers, directors or 5% or greater securityholders, except as set
forth in the Registration Statement prior to the Applicable Time. There are no
relationships or related-party transactions involving the Company or any of the
Subsidiaries or, to the knowledge of the Company, any other Person required to
be described in the Prospectus which has not been described as required.

(ee) Environmental Laws. Neither the Company nor any of the Subsidiaries is in
violation of any statute, rule, regulation, decision or order of any
governmental agency or body or any court, domestic or foreign, relating to the
use, disposal or release of hazardous or toxic substances or relating to the
protection or restoration of the environment or human exposure to hazardous or
toxic substances (collectively, “environmental laws”), owns or operates any real
property contaminated with any substance that is subject to environmental laws,
is liable for any off-site disposal or contamination pursuant to any
environmental laws, or is subject to any claim relating to any environmental
laws, which violation, contamination, liability or claim would, individually or
in the aggregate, have a Material Adverse Effect; and the Company is not aware
of any pending investigation which would reasonably be expected to lead to such
a claim.

(ff) Listing; 1934 Act Registration. The Common Stock has been approved for
listing subject to notice of issuance on the Principal Market. The Company has
taken no action designed to, or likely to have the effect of, terminating the
registration of the Common Stock under the 1934 Act or the quotation of the
Common Stock on the Principal Market, nor, has the Company received any
notification that the Commission or the Principal Market is contemplating
terminating such registration or quotation.

(gg) Contributions; Foreign Corrupt Practices. Neither the Company nor any of
the Subsidiaries has made any contribution or other payment to any official of,
or candidate for, any federal, state or foreign office in violation of any law
which violation is required to be disclosed in the Prospectus.

(hh) No Integrated Offering. The Company has not sold or issued any securities
that would be integrated with the offering of the Securities contemplated by
this Agreement pursuant to the Act, the Rules and Regulations or the
interpretations thereof by the Commission. None of

 

13



--------------------------------------------------------------------------------

the Company, its Subsidiaries, any of their affiliates, and any Person acting on
their behalf has, directly or indirectly, made any offers or sales of any
security or solicited any offers to buy any security, under circumstances that
would cause this offering of the Securities to require approval of stockholders
of the Company for purposes of any applicable stockholder approval provisions,
including, without limitation, under the rules and regulations of any exchange
or automated quotation system on which any of the securities of the Company are
listed or designated. None of the Company, its Subsidiaries, their affiliates
and any Person acting on their behalf will take any action or steps referred to
in the preceding sentence that would cause the offering of the Securities to be
integrated with other offerings for purposes of any such applicable stockholder
approval provisions.

(ii) Brokerage Fees; Commissions. Except as described in the Registration
Statement and the General Disclosure Package at or prior to the Applicable Time,
neither the Company nor any of its Subsidiaries is a party to any contract,
agreement or understanding with any Person that would give rise to a valid claim
against the Company or the Placement Agent for a brokerage commission, finder’s
fee or like payment in connection with the offering and sale of the Securities.
The Company shall pay, and hold the Placement Agent harmless against, any
liability, loss or expense (including, without limitation, attorneys’ fees and
out-of-pocket expenses) arising in connection with any such claim.

(jj) Consents. Other than as described in Section 3(t) hereof, or as have been
obtained, filed or made, neither the Company nor any of its Subsidiaries is
required to obtain any consent, authorization or order of, or make any filing or
registration with, any court, governmental agency or any regulatory or
self-regulatory agency or any other Person in order for it to execute, deliver
or perform any of its obligations under or contemplated by the Transaction
Documents, in each case in accordance with the terms hereof or thereof (other
than any filings which may be required to be made by the Company with the
Commission or the Principal Market subsequent to the date hereof, including but
not limited to the Prospectus Supplement and any blue sky filings which may be
required to be made). The Company is not in violation of the listing
requirements of the Principal Market and has no knowledge of any facts that
would reasonably lead to delisting or suspension of the Common Stock in the
foreseeable future.

(kk) Acknowledgment Regarding Investors’ Purchase of Securities. The Company
acknowledges and agrees that each Investor is acting solely in the capacity of
an arm’s length purchaser with respect to the Transaction Documents and the
transactions contemplated hereby and thereby and that no Investor is (i) an
officer or director of the Company, (ii) to the knowledge of the Company, an
“affiliate” of the Company or any of its Subsidiaries (as defined in Rule 144 of
the Act) or (iii) to the knowledge of the Company, a “beneficial owner” of more
than 10% of the shares of Common Stock (as defined for purposes of Rule 13d-3 of
the 1934 Act). The Company further acknowledges that no Investor is acting as a
financial advisor or fiduciary of the Company or any of its Subsidiaries (or in
any similar capacity) with respect to the Transaction Documents and the
transactions contemplated hereby and thereby, and any advice given by a Investor
or any of its representatives or agents in connection with the Transaction
Documents and the transactions contemplated hereby and thereby is merely
incidental to such Investor’s purchase of the Securities. The Company further
represents to each Investor that the Company’s decision to enter into the
Transaction Documents has been based solely on the independent evaluation by the
Company and its representatives.

 

14



--------------------------------------------------------------------------------

(ll) Dilutive Effect. The Company understands and acknowledges that the number
of Conversion Shares issuable upon conversion of the Notes and the Warrant
Shares issuable upon exercise of the Warrants will increase in certain
circumstances. The Company further acknowledges that its obligation to issue
Conversion Shares upon conversion of the Notes in accordance with this
Agreement, the Notes and the Indenture and its obligation to issue the Warrant
Shares upon exercise of the Warrants in accordance with this Agreement and the
Warrants is, in each case, absolute and unconditional regardless of the dilutive
effect that such issuance may have on the ownership interests of other
stockholders of the Company.

(mm) Application of Takeover Protections; Rights Agreement. The Company and its
board of directors have taken all necessary action, if any, in order to exempt
the Company’s issuance of the Securities and any Investor’s ownership of the
Securities from the provisions of any control share acquisition, business
combination or other similar anti-takeover provision under the Certificate of
Incorporation of the Company or the laws of the state of its incorporation which
is or could become applicable as a result of the transactions contemplated by
this Agreement. The Company does not have any stockholder rights plan or similar
arrangement relating to accumulations of beneficial ownership of Common Stock or
a change in control of the Company.

(nn) Subsidiary Rights. The Company or one of its Subsidiaries has the
unrestricted right to vote, and (subject to limitations imposed by applicable
law) to receive dividends and distributions on, all capital securities of its
Subsidiaries as owned by the Company or such Subsidiary.

(oo) Off Balance Sheet Arrangements. There is no transaction, arrangement, or
other relationship between the Company and an unconsolidated or other off
balance sheet entity that is required to be disclosed by the Company in its 1934
Act filings and is not so disclosed or that otherwise would be reasonably likely
to have a Material Adverse Effect.

(pp) Transfer Taxes. On the Closing Date, all stock transfer or other similar
taxes (other than income or similar taxes) which are required to be paid in
connection with the sale and transfer of the Securities to be sold to each
Investor will be, or will have been, fully paid or provided for by the Company,
and all laws imposing such taxes will be or will have been complied with.

(qq) Acknowledgement Regarding Investors’ Trading Activity. Anything in this
Agreement or elsewhere herein to the contrary notwithstanding, but subject to
compliance by the Investors with applicable law, it is understood and
acknowledged by the Company (i) that none of the Investors have been asked by
the Company or its Subsidiaries to agree, nor has any Investor agreed with the
Company or its Subsidiaries, to desist from purchasing or selling, long and/or
short, securities of the Company, or “derivative” securities based on securities
issued by the Company or to hold the Securities for any specified term;
(ii) that past or future open market or other transactions by any Investor,
including, without limitation, short sales or “derivative” transactions, before
or after the closing of this or future private placement transactions, may
negatively impact the market price of the Company’s publicly-traded securities;
(iii) that any Investor, and counter parties in “derivative” transactions to
which any such Investor is a party, directly or indirectly, presently may have a
“short” position in the Common Stock, and (iv) that

 

15



--------------------------------------------------------------------------------

each Investor shall not be deemed to have any affiliation with or control over
any arm’s length counter-party in any “derivative” transaction. The Company
further understands and acknowledges that, subject to compliance by the Investor
with applicable law, (a) one or more Investors may engage in hedging and/or
trading activities at various times during the period that the Securities are
outstanding, including, without limitation, during the periods that the value of
the Conversion Shares and the Warrant Shares deliverable with respect to
Securities are being determined and (b) such hedging and/or trading activities
(if any) could reduce the value of the existing stockholders’ equity interests
in the Company at and after the time that the hedging and/or trading activities
are being conducted.

(rr) U.S. Real Property Holding Corporation. The Company is not, nor has it ever
been, a U.S. real property holding corporation within the meaning of Section 897
of the Internal Revenue Code of 1986, as amended, and the Company shall so
certify upon any Investor’s request.

(ss) Trust Indenture Act. The Indenture is qualified under the Trust Indenture
Act of 1939, as amended (the “Trust Indenture Act”).

(tt) No Registration Rights or Lock-Up Expirations. No Person has the right to
require the Company or any of its Subsidiaries to register any securities for
sale under the Act by reason of the filing of the Registration Statement with
the Commission or by reason of the issuance and sale of the Securities, except
for rights which have been waived or complied with. No securities of the Company
are subject to a “lock-up” agreement or similar restriction on transfer that, in
whole or in part, expired within 30 days of the date hereof or is scheduled to
expire within 30 days of the date hereof, except as otherwise contemplated by
this Agreement and the Transaction Documents.

(uu) Form S-3. The offering of the Securities would meet the requirements for
registration with the Commission on registration statement Form S-3 pursuant to
the standard for Form S-3 in effect prior to October 21, 1992.

(vv) Letter of Credit. No additional registration under the Act is required by
virtue of the issuance of the Letter of Credit in connection with the offer,
sale and/or issuance of the Notes, the Warrants, the Conversion Shares, the
Warrant Shares and the Interest Shares.

4. Further Agreements of the Company. The Company covenants and agrees with the
Placement Agent that:

(a) Required Filings. The Company will file the Prospectus Supplement within the
time period specified by Rule 424(b) and Rule 430A, 430B or 430C under the Act
and the Company will file any Issuer Free Writing Prospectus to the extent
required by Rule 433 under the Act, and the Company will provide a copy of any
such filing to the Placement Agent promptly following such filing.

(b) Amendments or Supplements. The Company will not, during such period as the
Prospectus would be required by law to be delivered in connection with sales of
the Securities by an underwriter or dealer in connection with the offering
contemplated by this Agreement, file any amendment or supplement to the
Registration Statement, the Prospectus or any Issuer Free

 

16



--------------------------------------------------------------------------------

Writing Prospectus, unless a copy thereof shall first have been submitted to the
Placement Agent within a reasonable period of time prior to the filing thereof
and the Placement Agent shall not have reasonably objected thereto in good
faith.

(c) Notice to Placement Agent. The Company will notify the Placement Agent
promptly, and will, if requested, confirm such notification in writing: (1) when
any post-effective amendment to the Registration Statement becomes effective,
but only during the period mentioned in Section 4(b); (2) of any request by the
Commission for any amendment to the Registration Statement, any amendment or
supplement to the Prospectus, or any Issuer Free Writing Prospectus or for
additional information relating to or in connection with the sale of the
Securities, but only during the period mentioned in Section 4(b); (3) of the
issuance by the Commission of any stop order suspending the effectiveness of the
Registration Statement or an order preventing or suspending the use of the
Prospectus (or any amendment or supplement to the Prospectus) or any Issuer Free
Writing Prospectus, or the initiation of any proceeding for any of the foregoing
purposes or any threat thereof, but in each case only during the period
mentioned in Section 4(b); (4) of becoming aware of the occurrence of any event
during the period mentioned in Section 4(b) that in the judgment of the Company
makes any statement made in the Registration Statement, the Prospectus (or any
supplement or amendment to the Prospectus), or any Issuer Free Writing
Prospectus untrue in any material respect or that requires the making of any
changes in the Registration Statement, the Prospectus (or any supplement or
amendment to the Prospectus), or any Issuer Free Writing Prospectus in order to
make the statements therein, in light of the circumstances in which they are
made, not misleading; and (5) of receipt by the Company of any notification with
respect to any suspension of the qualification of the Securities for offer and
sale in any jurisdiction. If at any time during the period mentioned in
Section 4(b) the Commission shall issue any order suspending the effectiveness
of the Registration Statement or preventing or suspending the use of the
Prospectus (or any supplement or amendment to the Prospectus) or any Issuer Free
Writing Prospectus or suspending any qualification of the Securities in
connection with the offering contemplated hereby, the Company will make every
reasonable effort to obtain the withdrawal of any such order at the earliest
possible moment. If the Company has omitted any information from the
Registration Statement, pursuant to Rule 430A, 430B or 430C under the Act, it
will use its best efforts to comply with the provisions of and make all
requisite filings with the Commission pursuant to Rule 430A, 430B or 430C under
the Act and to notify the Placement Agent promptly of all such filings.

(d) Ongoing Compliance of the Prospectus. (i) If at any time when the
Prospectus, as then amended or supplement, relating to the Securities is
required to be delivered under the Act, the Company becomes aware of the
occurrence of any event as a result of which the Prospectus, as then amended or
supplemented, would, in the reasonable judgment of counsel to the Company or
counsel to the Placement Agent, include any untrue statement of a material fact
or omit to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading, or the Registration Statement, as then amended or supplemented,
would, in the reasonable judgment of counsel to the Company or counsel to the
Placement Agent, include any untrue statement of a material fact or omit to
state a material fact necessary to make the statements therein not misleading,
or if for any other reason it is necessary, in the reasonable judgment of
counsel to the Company or counsel to the Placement Agent, at any time to amend
or supplement the Prospectus or the Registration Statement to comply with the
Act or the Rules and Regulations, the Company will promptly

 

17



--------------------------------------------------------------------------------

notify the Placement Agent and, subject to Section 4(b) hereof, will promptly
prepare and file with the Commission, at the Company’s expense, an amendment to
the Registration Statement (or a report to be filed and incorporated by
reference in the Registration Statement or the Prospectus) or an amendment or
supplement to the Prospectus that corrects such statement or omission or effects
such compliance and will deliver to the Placement Agent, without charge, copies
thereof in compliance with Section 4(d) below, and (ii) if at any time prior to
the Closing Date, the Company becomes aware of the occurrence of any event as a
result of which the General Disclosure Package, as then amended or supplemented,
would, in the reasonable judgment of counsel to the Company or counsel to the
Placement Agent, include any untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading, or if for
any other reason it is necessary, in the reasonable judgment of counsel to the
Company or counsel to the Placement Agent, at any time prior to the Closing Date
to amend or supplement the General Disclosure Package to comply with the Act or
the Rules and Regulations, the Company will promptly notify the Placement Agent
and, subject to Section 4(b) hereof, will promptly prepare and file with the
Commission, at the Company’s expense, an amendment to the General Disclosure
Package that corrects such statement or omission or effects such compliance and
will deliver to the Placement Agent, without charge, copies thereof in
compliance with Section 4(d) below. The Company consents to the use of the
Prospectus and the General Disclosure Package (and, in each case, any amendment
or supplement thereto) by the Placement Agent, and the Placement Agent agrees to
provide to each Investor a copy of the Prospectus and any amendments or
supplements thereto.

(e) Delivery of Copies. The Company will furnish and deliver to the Placement
Agent and counsel to the Placement Agent without charge (i) signed copies of the
Registration Statement, including financial statements and schedules, and all
exhibits thereto and (ii) so long as a prospectus relating to the Securities is
required to be delivered under the Act, as many copies of the Prospectus and any
Issuer Free Writing Prospectus (and, in each case, any amendment or supplement
thereto) as the Placement Agent may reasonably request.

(f) Compliance with Undertakings. The Company will comply with all of the
undertakings contained in the Registration Statement.

(g) Blue Sky Compliance. Prior to the sale of the Notes and the Warrants to the
Investors, the Company will cooperate with the Placement Agent and its counsel
in connection with the registration or qualification of the Securities for offer
and sale under the state securities or Blue Sky laws of such jurisdictions as
the Placement Agent may reasonably request; provided, that in no event shall the
Company be obligated to qualify to do business in any jurisdiction where it is
not now so qualified or to take any action which would subject it to general
service of process in any jurisdiction where it is not now so subject.

(h) Use of Proceeds. The Company will apply the net proceeds from the offering
and sale of the Notes and the Warrants in the manner set forth in the Prospectus
under the caption “Use of Proceeds.”

 

18



--------------------------------------------------------------------------------

(i) NASDAQ Global Market. The Company will use its best efforts to ensure that
the Conversion Shares, the Interest Shares and the Warrant Shares are quoted on
the Principal Market at the time of the Closing.

(j) Reports. For a period of three years from the Closing Date, the Company will
furnish to the Placement Agent, as soon as they are available, copies of all
reports or other communications (financial or other) furnished to holders of the
Securities, other than any such reports or communications filed with or
furnished to the Commission pursuant to the Commission’s EDGAR system.

(k) Clear Market; Standstill.

(i) For a period of 30 days after the date hereof, the Company will not:
(1) offer, pledge, announce the intention to sell, sell, contract to sell, sell
any option or contract to purchase, purchase any option or contract to sell,
grant any option, right or warrant to purchase, lend, or otherwise transfer or
dispose of, directly or indirectly, any shares of Common Stock or any securities
convertible into or exercisable or exchangeable for Common Stock; or (2) enter
into any swap or other arrangement that transfers, in whole or in part, any of
the economic consequences of ownership of the Common Stock, whether any such
transaction described in clause (1) or (2) above is to be settled by delivery of
Common Stock or such other securities, in cash or otherwise, without the prior
written consent of the Placement Agent, other than (A) the Securities to be sold
hereunder, (B) securities required to be issued pursuant to contractual
obligations of the Company in effect as of the date hereof and disclosed to the
Placement Agent or its counsel prior to the Closing, (C) securities issued on a
pro rata basis to all holders of a class of outstanding equity securities of the
Company, (D) securities issued in connection with strategic alliances,
acquisitions, mergers or similar agreements, (E) equity securities issued
pursuant to employee benefit or purchase plans (including plans adopted in
accordance with Rule 10b5-1 promulgated by the Commission under the 1934 Act in
effect as of the date hereof, and (F) options issued to new employees of the
Company pursuant to the provisions of NASD Marketplace Rule 4350(i)(1)(A)(iv).

(ii) In addition to the restrictions set forth in paragraph (i) above, the
Company will not, except as otherwise contemplated herein, offer, announce the
intention to offer, or sell any shares of Common Stock, any securities
convertible into or exercisable or exchangeable for Common Stock or any other
equity securities of the Company as part of an equity financing of the Company,
other than in connection with (1) a consolidation or merger of the Company with
or into any other corporation or other entity, provided that such consolidation
or merger is not effected solely to merge or consolidate with a wholly-owned
subsidiary of the Company or (2) any acquisition of the capital stock or assets
of any other corporation or other entity, provided that such other corporation
or entity is not a wholly-owned subsidiary of the Company (the “Standstill”).
The Standstill shall terminate on the earlier to occur of (A) November 27, 2007
and (B) such date on which the average closing price for the Common Stock on the
Principal Market (or other market or exchange on which the Common Stock is
listed or quoted for trading on the date in question) for the twenty
(20) trading days immediately preceding such date is equal to or exceeds $2.50
per share.

 

19



--------------------------------------------------------------------------------

5. Expenses. Whether or not the transactions contemplated by this Agreement are
consummated or this Agreement is terminated, the Company will pay all of its
costs and expenses incident to the performance of the obligations of the Company
under this Agreement, including but not limited to costs and expenses of or
relating to (i) the preparation and filing of the Registration Statement
(including each pre- and post-effective amendment thereto) and exhibits thereto,
the Prospectus and any amendment or supplement to the Prospectus, and the
photocopying of copies thereof, (ii) the preparation and delivery of
certificates representing the Securities, (iii) furnishing (including costs of
shipping and mailing) such copies of the Registration Statement (including all
pre- and post-effective amendments thereto), the Prospectus, the General
Disclosure Package and all amendments and supplements to the Prospectus and
General Disclosure Package, as may be requested for use in connection with the
direct placement of the Securities, (iv) the quotation of the Common Stock on
the Principal Market, (v) the registration or qualification of the Securities
for offer and sale under the securities or Blue Sky laws of such jurisdictions
designated pursuant to Section 4(g), including the reasonable fees,
disbursements and other charges of counsel to the Placement Agent in connection
therewith, (vi) fees, disbursements and other charges of counsel to the Company,
(vii) fees and disbursements of the Accountants incurred in delivering the
letters described in Section 6(g) of this Agreement and (viii) the fees of the
Escrow Agent. The Company shall reimburse the Placement Agent, on a fully
accountable basis, for all travel, legal and other out-of-pocket expenses
incurred in connection with the engagement hereunder, up to a maximum of
$75,000.

6. Conditions of the Obligations of the Placement Agent. The obligations of the
Placement Agent hereunder are subject to the following conditions:

(a)(i) No stop order suspending the effectiveness of the Registration Statement
shall have been issued, and no proceedings for that purpose shall be pending or
threatened by any securities or other governmental authority (including, without
limitation, the Commission), (ii) no order suspending the effectiveness of the
Registration Statement or preventing or suspending the use of the Prospectus or
any Issuer Free Writing Prospectus (or, in each case, any supplement or
amendment thereto) or the qualification or registration of the Securities under
the securities laws or Blue Sky laws of any jurisdiction shall be in effect and
no proceeding for such purpose shall be pending before or threatened or
contemplated by any securities or other governmental authority (including,
without limitation, the Commission), (iii) any request for additional
information on the part of the staff of any securities or other governmental
authority (including, without limitation, the Commission) shall have been
complied with to the satisfaction of the staff of the Commission or such
authorities and (iv) after the date hereof no amendment or supplement to the
Registration Statement, the Prospectus or any Issuer Free Writing Prospectus
shall have been filed unless a copy thereof was first submitted to the Placement
Agent and the Placement Agent did not object thereto in good faith.

(b) Since the respective dates as of which information is given in the
Registration Statement, the Prospectus or the General Disclosure Package (in
each case exclusive of any amendment thereof subsequent to the Applicable Time),
(i) there shall not have been (A) any change in the capital stock of the Company
or long-term debt of the Company (except for changes contemplated by the
issuance of the Notes and the Warrants pursuant to the Securities Purchase
Agreement) or any of its Subsidiaries or any dividend or distribution of any
kind declared, set aside for payment, paid or made by the Company on any class
of capital stock or

 

20



--------------------------------------------------------------------------------

(B) any material adverse change, or, to the knowledge of the Company, any
development that would result in a material adverse change in or affecting the
general affairs, business, properties, management, consolidated financial
position, stockholders’ equity or results of operations of the Company and its
Subsidiaries taken as a whole, whether or not arising from transactions in the
ordinary course of business, in each case other than as set forth in or
contemplated by the Registration Statement, the Prospectus or the General
Disclosure Package (in each case exclusive of any amendment thereof subsequent
to the Applicable Time, but inclusive of any report incorporated by reference
therein on or prior to the Applicable Time), and (ii) the Company shall not have
sustained any material loss or interference with its business or properties from
fire, explosion, flood or other casualty, whether or not covered by insurance,
or from any labor dispute or any court or legislative or other governmental
action, order or decree, which is not set forth in the Registration Statement,
the Prospectus or the General Disclosure Package (in each case exclusive of any
amendment thereof subsequent to the Applicable Time but inclusive of any report
incorporated by reference therein on or prior to the Applicable Time), if in the
judgment of the Placement Agent any such development makes it impracticable or
inadvisable to consummate the sale and delivery of the Notes and the Warrants to
Investors at the public offering price.

(c) Since the respective dates as of which information is given in the
Registration Statement, the Prospectus or the General Disclosure Package (in
each case exclusive of any amendment thereof subsequent to the Applicable Time),
there shall have been no litigation or other proceeding instituted against the
Company or any of its officers or directors in their capacities as such, before
or by any federal, state or local court, commission, regulatory body,
administrative agency or other governmental body, domestic or foreign, which
litigation or proceeding is expected by management to have a Material Adverse
Effect.

(d) Each of the representations and warranties of the Company contained herein
shall be true and correct at the Closing Date, as if made on such date, and all
covenants and agreements herein contained to be performed on the part of the
Company and all conditions herein contained to be fulfilled or complied with by
the Company at or prior to the Closing Date shall have been duly performed,
fulfilled or complied with.

(e) The Placement Agent shall have received an opinion, dated the Closing Date,
of Morgan, Lewis & Bockius LLP, counsel to the Company, in substantially the
form attached hereto as Exhibit B.

(f) Concurrently with the execution and delivery of this Agreement, or, if the
Company elects to rely on Rule 430A, 430B or 430C under the Act, on the date of
the Prospectus, the Accountants shall have furnished to the Placement Agent a
letter, dated the date of its delivery (the “Original Letter”), addressed to the
Placement Agent and in form and substance reasonably satisfactory to the
Placement Agent containing statements and information of the type customarily
included in accountants’ “comfort letters” to underwriters, provided that the
Placement Agent has made to the Accountants such representations as are required
by the Accountants in order to permit the Accountants to prepare and so deliver
the Original Letter. At the Closing Date, the Accountants shall have furnished
to the Placement Agent a letter, dated the date of its delivery, which shall
confirm, on the basis of a review in accordance with the procedures set forth in
the Original Letter, that nothing has come to their attention during the

 

21



--------------------------------------------------------------------------------

period from the date of the Original Letter referred to in the prior sentence to
a date (specified in the letter) not more than five days prior to the Closing
Date which would require any change in the Original Letter if it were required
to be dated and delivered at the Closing Date.

(g) At the Closing Date, there shall be furnished to the Placement Agent a
certificate, dated the date of its delivery, signed by each of the Chief
Executive Officer and the Chief Financial Officer of the Company, each in his
capacity as such, in form and substance reasonably satisfactory to the Placement
Agent to the effect that each signer has carefully examined the Registration
Statement and the Prospectus and that to each of such Person’s knowledge:

(i)(A) (x) As of its effective date, the Registration Statement did not contain
any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein not misleading and (y) as of the date of such certificate, the
Prospectus and the General Disclosure Package do not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading; and (B) no event
has occurred as a result of which it is necessary to amend or supplement the
Prospectus or the General Disclosure Package in order to make the statements
therein not untrue or misleading in any material respect;

(ii) Each of the representations and warranties of the Company contained in this
Agreement are true and correct in all material respects (except for those
representations and warranties that are qualified by materiality or Material
Adverse Effect, which shall be true and correct in all respects) as if such
representations and warranties were made on the Closing Date;

(iii) Each of the covenants and agreements required in this Agreement to be
performed by the Company on or prior to the Closing Date and each condition
required herein to be fulfilled or complied with by the Company on or prior to
the Closing Date has been duly performed, fulfilled or complied with, in all
material respects;

(iv)(A) No stop order suspending the effectiveness of the Registration Statement
or any part thereof shall have been issued, and no proceedings for that purpose
shall be pending or threatened by any securities or other governmental authority
(including, without limitation, the Commission), (B) no order suspending the
effectiveness of the Registration Statement or preventing or suspending the use
of the Prospectus or the General Disclosure Package or the qualification or
registration of the Securities under the securities or Blue Sky laws of any
jurisdiction shall be in effect and no proceeding for such purpose shall be
pending before or threatened or contemplated by any securities or other
governmental authority (including, without limitation, the Commission), and
(C) any request for additional information on the part of the staff of any
securities or other governmental authority (including, without limitation, the
Commission) shall have been complied with to the satisfaction of the staff of
the Commission or such authorities; and

(v) Subsequent to the date of the most recent financial statements included or
incorporated by reference in the Registration Statement, the Prospectus or the
General Disclosure Package, there has been no material adverse change in the
financial position or results of operations of the Company, except as set forth
in or contemplated by the Registration Statement, the Prospectus or the General
Disclosure Package at or prior to the Applicable Time.

 

22



--------------------------------------------------------------------------------

(h) The Securities shall be qualified for sale in such states as the Placement
Agent may reasonably request and each such qualification shall be in effect and
not subject to any stop order or other proceeding on the Closing Date; provided
that in no event shall the Company be obligated to qualify to do business in any
jurisdiction where it is not now so qualified or to take any action which would
subject it to taxation or general service of process in any jurisdiction where
it is not now so subject.

(i) The Company shall have furnished or caused to be furnished to the Placement
Agent such certificates, in addition to those specifically mentioned herein, as
the Placement Agent may have reasonably requested as to the accuracy and
completeness, at the Closing Date, of any statement in the Registration
Statement, the Prospectus or the General Disclosure Package, as to the accuracy,
at the Closing Date, of the representations and warranties of the Company, as to
the performance by the Company of its obligations hereunder, or as to the
fulfillment of the conditions concurrent and precedent to the obligations
hereunder of the Placement Agent.

(j) The Placement Agent shall have received an executed “lock-up” agreement, in
the form of Exhibit C hereto, from Howard Birndorf relating to sales and certain
other dispositions of shares of Common Stock or certain other securities, and
such lock-up agreement shall be in full force and effect on the Closing Date.

7. Indemnification and Contribution.

(a) Indemnification of the Placement Agent. The Company agrees to indemnify and
hold harmless the Placement Agent and its respective affiliates, directors,
officers, employees, agents and each Person, if any, who controls the Placement
Agent within the meaning of Section 15 of the Act or Section 20 of the 1934 Act,
from and against any and all losses, claims, damages and liabilities, joint or
several (including, without limitation, reasonable fees of one outside legal
counsel and other expenses reasonably incurred in connection with any suit,
action or proceeding or any claim asserted, as such fees and expenses are
incurred) that arise out of, or are based upon any untrue statement or alleged
untrue statement of a material fact contained in the Registration Statement, the
Prospectus or any Issuer Free Writing Prospectus (or, in each case, any
amendment or supplement thereto), or caused by any omission or alleged omission
to state therein a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading, except insofar as such losses, claims,
damages or liabilities arise out of, or are based upon, any untrue statement or
omission or alleged untrue statement or omission made in reliance upon and in
conformity with any information furnished to the Company in writing by the
Placement Agent expressly for use therein, it being understood and agreed that
the only such information furnished by the Placement Agent consists of the
information described as such in subsection (b) below.

(b) Indemnification of the Company. The Placement Agent agrees to indemnify and
hold harmless the Company, its affiliates, directors and officers who signed the
Registration Statement, its employees, agents and each Person, if any, who
controls the Company within the

 

23



--------------------------------------------------------------------------------

meaning of Section 15 of the Act or Section 20 of the 1934 Act to the same
extent as the indemnity set forth in paragraph (a) above, but only with respect
to any losses, claims, damages or liabilities that arise out of, or are based
upon, any untrue statement or omission or alleged untrue statement or omission
made in reliance upon and in conformity with any information furnished to the
Company in writing by the Placement Agent expressly for use in he Registration
Statement, the Prospectus or any Issuer Free Writing Prospectus (or, in each
case, any amendment or supplement thereto), it being understood and agreed that
the only such information furnished by the Placement Agent consists of the
statements set forth under the heading “Plan of Distribution.”

(c) Notice and Procedures. If any suit, action, proceeding (including any
governmental or regulatory investigation), claim or demand shall be brought,
threatened or asserted against any Person in respect of which indemnification
may be sought pursuant to either paragraph (a) or (b) above, such Person (the
“Indemnified Person”) shall promptly notify the Person against whom such
indemnification may be sought (the “Indemnifying Person”) in writing; provided
that the failure to notify the Indemnifying Person shall not relieve it from any
liability that it may have under this Section 7 except to the extent that it has
been prejudiced thereby; and provided, further, that the failure to notify the
Indemnifying Person shall not relieve it from any liability that it may have to
an Indemnified Person otherwise than under this Section 7. If any such
proceeding shall be brought, threatened or asserted against an Indemnified
Person and it shall have notified the Indemnifying Person thereof, the
Indemnifying Person shall retain counsel reasonably satisfactory to the
Indemnified Person to represent the Indemnified Person and any others entitled
to indemnification pursuant to this Section 7 that the Indemnifying Person may
designate in such proceeding and shall pay the fees and expenses of such counsel
related to such proceeding, as incurred. In any such proceeding, any Indemnified
Person shall have the right to retain its own counsel, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Person, unless:
(i) the Indemnifying Person and the Indemnified Person shall have mutually
agreed to the contrary; (ii) the Indemnifying Person has failed within a
reasonable time to retain counsel reasonably satisfactory to the Indemnified
Person; (iii) the Indemnified Person shall have reasonably concluded that there
may be legal defenses available to it that are different from or in addition to
those available to the Indemnifying Person; or (iv) the named parties in any
such proceeding (including any impleaded parties) include both the Indemnifying
Person and the Indemnified Person and representation of both parties by the same
counsel would be inappropriate due to actual or potential differing interests
between them. It is understood and agreed that the Indemnifying Person shall
not, in connection with any proceeding or related proceedings, be liable for the
fees and expenses of more than one separate firm (in addition to any local
counsel) for all Indemnified Persons, and that all such fees and expenses shall
be reasonable and shall be paid or reimbursed as they are incurred. Any such
separate firm for the Placement Agent, its affiliates, directors, officers,
employees and agents and any control Persons of the Placement Agent shall be
designated in writing by the Placement Agent and any such separate firm for the
Company, its directors, its officers who signed the Registration Statement, its
employees and agents, and any control Persons of the Company shall be designated
in writing by the Company. The Indemnifying Person shall not be liable for any
settlement of any proceeding with respect to which indemnification is available
hereunder that is effected without its written consent, but if any such
proceeding is settled with such consent or if there be a final judgment in any
such proceeding for the plaintiff, the Indemnifying Person agrees to indemnify
each Indemnified Person from and against any loss or liability by reason of

 

24



--------------------------------------------------------------------------------

such settlement or judgment. Notwithstanding the foregoing sentence, if at any
time an Indemnified Person shall have requested that an Indemnifying Person
reimburse the Indemnified Person for the reasonable fees and expenses of counsel
in connection with any such proceeding as contemplated by this paragraph, the
Indemnifying Person shall be liable for any settlement of any proceeding
effected without its written consent if (i) such settlement is entered into more
than 30 days after receipt by the Indemnifying Person of such request and
(ii) the Indemnifying Person shall not have reimbursed the Indemnified Person in
accordance with such request prior to the date of such settlement. No
Indemnifying Person shall, without the written consent of the Indemnified Person
(which consent shall not be unreasonably withheld, conditioned or delayed),
effect any settlement of any pending or threatened proceeding in respect of
which any Indemnified Person is or could have been a party and indemnification
could have been sought hereunder by such Indemnified Person, unless such
settlement (x) includes an unconditional release of such Indemnified Person, in
form and substance reasonably satisfactory to such Indemnified Person, from all
liability on claims that are the subject matter of such proceeding and (y) does
not include any statement as to or any admission of fault, culpability or a
failure to act by or on behalf of any Indemnified Person.

(d) Contribution. If the indemnification provided for in paragraphs (a) and
(b) above is unavailable to an Indemnified Person or insufficient in respect of
any losses, claims, damages or liabilities referred to therein, then each
Indemnifying Person under such paragraph, in lieu of indemnifying such
Indemnified Person thereunder, shall contribute to the amount paid or payable by
such Indemnified Person as a result of such losses, claims, damages or
liabilities (i) in such proportion as is appropriate to reflect the relative
benefits received by the Company on the one hand and the Placement Agent on the
other from the offering of the Notes and the Warrants or (ii) if the allocation
provided by clause (i) is not permitted by applicable law, in such proportion as
is appropriate to reflect not only the relative benefits referred to in clause
(i) but also the relative fault of the Company on the one hand and the Placement
Agent on the other in connection with the statements or omissions that resulted
in such losses, claims, damages or liabilities, as well as any other relevant
equitable considerations. The relative benefits received by the Company on the
one hand and the Placement Agent on the other shall be deemed to be in the same
respective proportions as the net proceeds (before deducting expenses) received
by the Company from the sale of the Notes and the Warrants and the total fee
received by the Placement Agent in connection therewith, in each case as set
forth in the table on the cover of the Prospectus, bear to the aggregate
offering price of the Notes and the Warrants. The relative fault of the Company
on the one hand and the Placement Agent on the other shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission or alleged omission to state a material fact
relates to information supplied by the Company or by the Placement Agent and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission.

(e) Limitation on Liability. The Company and the Placement Agent agree that it
would not be just and equitable if contribution pursuant to this Section 7 were
determined by pro rata allocation or by any other method of allocation that does
not take account of the equitable considerations referred to in paragraph
(d) above. The amount paid or payable by an Indemnified Person as a result of
the losses, claims, damages and liabilities referred to in paragraph (d) above
shall be deemed to include, subject to the limitations set forth above, any
legal or other expenses incurred by such Indemnified Person (and not reimbursed
by the

 

25



--------------------------------------------------------------------------------

Indemnifying Person) in connection with any such action or claim.
Notwithstanding the provisions of this Section 7, in no event shall the
Placement Agent be required to contribute any amount in excess of the amount by
which the fees received by the Placement Agent hereunder with respect to the
offering of the Notes exceed the amount of any damages that the Placement Agent
has otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission. No Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Act) shall be
entitled to contribution from any Person who was not guilty of such fraudulent
misrepresentation.

(f) Non-Exclusive Remedies. The remedies provided for in this Section 7 are not
exclusive and shall not limit any rights or remedies which may otherwise be
available to any Indemnified Person at law or in equity.

8. Termination.

(a) The obligations of the Placement Agent under this Agreement may be
terminated, in the absolute discretion of the Placement Agent, at any time prior
to the Closing Date, by notice to the Company from the Placement Agent, without
liability on the part of the Placement Agent to the Company if, prior to
delivery and payment for the Notes and the Warrants: (i) trading in securities
generally shall have been suspended or limited or minimum or maximum prices
shall have been generally established on NASDAQ, the New York Stock Exchange,
the American Stock Exchange, the National Association of Securities Dealers
Inc., the Chicago Board Options Exchange, the Chicago Mercantile Exchange or the
Chicago Board of Trade (each, a “Trading Market”), or additional material
governmental restrictions, not in force on the date of this Agreement, shall
have been imposed upon trading in securities generally by any of the foregoing
Trading Markets or by order of the Commission or any court or other governmental
authority; (ii) trading in the Common Stock of the Company shall have been
suspended by the Commission or by NASDAQ, or trading of any other securities
issued or guaranteed by the Company shall have been suspended on any Trading
Market or in any over-the-counter market; (iii) a general moratorium on
commercial banking activities shall have been declared by federal, New York
State or California authorities; or (iv) any change in the financial or
securities markets in the United States or any outbreak or escalation of
hostilities within or outside the United States, or declaration by the United
States of a national emergency or war or other calamity or crisis shall have
occurred, the effect of any of which is, in the sole judgment of the Placement
Agent, material and adverse and makes it impracticable or inadvisable to market
the Notes and the Warrants or proceed with the offering, sale or delivery of the
Notes and the Warrants on the terms and in the manner contemplated by this
Agreement and the Prospectus.

(b) If this Agreement shall be terminated pursuant to any of the provisions
hereof (other than a termination of the Placement Agent’s engagement pursuant to
Section 8(a)), or if the sale of the Notes and the Warrants provided for herein
is not consummated because any condition to the obligations of the Placement
Agent set forth herein is not satisfied or because of any refusal, inability or
failure on the part of the Company to perform any agreement herein or comply
with any provision hereof, the Company will, subject to demand by the Placement
Agent, reimburse the Placement Agent for all reasonable out-of-pocket expenses
incurred in connection herewith.

 

26



--------------------------------------------------------------------------------

9. Notices. Notice given pursuant to any of the provisions of this Agreement
shall be in writing and, unless otherwise specified, shall be mailed or
delivered (a) if to the Company, at the office of Nanogen, Inc., 10398 Pacific
Center Court, San Diego, California 92121, Attention: Howard Birndorf, Chairman
and Chief Executive Officer (facsimile: (858) 410-4949), with a copy (which
shall not constitute notice) to Morgan, Lewis & Bockius LLP, One Market Plaza,
Spear Street Tower, San Francisco, CA 94105, Attention: Scott Karchmer, Esq.
(facsimile: (415) 442-1001), or (b) if to the Placement Agent, at the office of
Seven Hills Partners LLC, 275 Battery Street, 16th Floor, San Francisco,
California 94111, Attention: Kathryn E. Coffey (facsimile: (415) 869-6262), with
a copy (which shall not constitute notice) to Morrison & Foerster LLP, 425
Market Street, San Francisco, California 94105, Attention: Gavin B. Grover, Esq.
(facsimile: (415) 268-7522). All notices, requests, consents and other
communications hereunder shall be in writing, shall be addressed to the
receiving party’s address set forth above or to such other address as a party
may designate by notice hereunder, and shall be either (i) delivered by hand,
(ii) made by telex, telecopy, e-mail or facsimile transmission, (iii) sent by
recognized overnight courier, or (iv) sent by registered or certified mail,
return receipt requested, postage prepaid. All notices, requests, consents and
other communications hereunder shall be deemed to have been made (i) if by hand,
at the time of the delivery thereof to the receiving party at the address of
such party set forth above, (ii) if made by telex, telecopy, e-mail or facsimile
transmission, at the time that receipt thereof has been acknowledged by
electronic confirmation or otherwise, (iii) if sent by overnight courier, on the
next business day following the day such notice is delivered to the courier
service, or (iv) if sent by registered or certified mail, on the 5th business
day following the day such mailing is made.

10. Survival. The respective representations, warranties, agreements, covenants,
indemnities and other statements of the Company and the Placement Agent set
forth in this Agreement or made by or on behalf of them, respectively, pursuant
to this Agreement shall remain in full force and effect, regardless of (i) any
investigation made by or on behalf of the Company, any of its officers or
directors, the Placement Agent or any controlling Person referred to in
Section 7 hereof and (ii) delivery of and payment for the Notes and the
Warrants. The respective agreements, covenants, indemnities and other statements
set forth in Sections 5, 7 and 8 hereof shall remain in full force and effect,
regardless of any termination or cancellation of this Agreement.

11. Successors. This Agreement shall inure to the benefit of and shall be
binding upon the Placement Agent, the Company and their respective successors
and legal representatives, and nothing expressed or mentioned in this Agreement
is intended or shall be construed to give any other Person any legal or
equitable right, remedy or claim under or in respect of this Agreement, or any
provisions herein contained, this Agreement and all conditions and provisions
hereof being intended to be and being for the sole and exclusive benefit of such
Persons and for the benefit of no other Person except that (i) the
indemnification and contribution contained in Sections 7(a) and 7(d) of this
Agreement shall also be for the benefit of the directors, officers, employees
and agents of the Placement Agent and any Person or Persons who control the
Placement Agent within the meaning of Section 15 of the Act or Section 20 of the
1934 Act and (ii) the indemnification and contribution contained in
Sections 7(b) and 7(d) of this Agreement shall also be for the benefit of the
directors of the Company, the officers of the Company who have signed the
Registration Statement, its employees and agents, and any Person or Persons who
control the Company within the meaning of Section 15 of the Act or Section 20 of
the 1934 Act. No purchaser of the Notes and the Warrants shall be deemed to be a
successor Investor by reason merely of such purchase.

 

27



--------------------------------------------------------------------------------

12. Applicable Law. The validity and interpretations of this Agreement, and the
terms and conditions set forth herein, shall be governed by and construed in
accordance with the laws of the State of New York, without giving effect to the
conflicts of laws provisions thereof.

13. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

14. Entire Agreement; Amendments and Waiver. This Agreement constitutes the
entire understanding between the parties hereto as to the matters covered hereby
and supersedes all prior understandings, written or oral, relating to such
subject matter. The terms and provisions of this Agreement may be modified or
amended, or any of the provisions hereof waived, pursuant to the written consent
of the Company and the Placement Agent.

[Remainder of Page Intentionally Left Blank]

 

28



--------------------------------------------------------------------------------

Please confirm that the foregoing correctly sets forth the agreement between the
Company and the Placement Agent.

 

Very truly yours,

Nanogen, Inc. By:  

/s/ Robert Saltmarsh

Name:   Robert Saltmarsh Title:   Chief Financial Officer

 

Confirmed as of the date first above mentioned: Seven Hills Partners LLC By:  

/s/ Kathryn E. Coffey

Name:   Kathryn E. Coffey Title:   Partner

 

20



--------------------------------------------------------------------------------

EXHIBIT A

ESCROW AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF LEGAL OPINION



--------------------------------------------------------------------------------

Annex I



--------------------------------------------------------------------------------

EXHIBIT C

LOCK-UP LETTER